Title: To Alexander Hamilton from William Barton, 9 August 1790
From: Barton, William
To: Hamilton, Alexander


Philadelphia, August 9, 1790. “The experience I have had of your very polite attention to me, and the disposition to oblige me, which you were pleased to express in Your letter of the 13th. of May, induce me to hope for a continuance of Your kind Offices in my behalf. Permit me, therefore, to acquaint You, that I have written to Mr. Jefferson, offering my services in the station lately occupied by Mr. Alden. When at New York, I presented to Mr. J. a letter of introduction from Mr. Rittenhouse, who is my mother’s brother, and has known me from my Childhood. Wishing, however, that further information might be given to that gentleman by others, I took the liberty of using the names of several gentlemen, at New-York, to whom I have the honor of being known. Perhaps, Sir, I presumed too far on this occasion, in mentioning You, whose personal knowlege of me is, indeed, very inconsiderable. Yet, as You are not unacquainted with my Character, I will rely on Your indulgence, in this instance.…”
